UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): FEBRUARY 6, 2015 Greystone Logistics, Inc. (Exact name of registrant as specified in its charter) Oklahoma 000-26331 75-2954680 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1613 E. 15th, Tulsa, Oklahoma (Address of principal executive offices) (Zip Code) (918) 583-7441 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Definitive Material Agreement. On February 2, 2015, International Bank of Commerce (“IBC”) issued a letter waiving any default or event of default arising solely from Greystone’s failure to maintain a debt service coverage ratio as of the November 30, 2014 testing date as required by the Loan Agreement between Greystone and IBC dated as of January 31, 2014. A copy of the waiver letter dated February 2, 2015 is attached hereto as Exhibit 10.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 10.1Waiver letter dated February 6, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREYSTONE LOGISTICS, INC. Date: February 6, 2015 By: /s/William W. Rahhal William W. Rahhal Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Waiver letter dated February 6, 2015.
